Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 25 March 2022, has been entered and the Remarks therein, filed 25 June 2022, are fully considered here.
It is noted that references have been added for evidentiary purposes in the Response to Arguments section (see MPEP 2144.03(D)).

Status of Claims
Claims 1-4, 6, 8-10, 12-17, 20-23 and 25 are pending.
Claims 9, 12-17, 20-23 and 25 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II and nonelected species. Election was made without traverse in the reply filed on 10 December 2021 to the Restriction/Election Office Action mailed 29 October 2021.
Claims 1-4, 6, 8 and 10 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/US2018/065822, 12/14/2018, which claims benefit of 62/599,214, 12/15/2017. 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c). 
	Claims 1, 2, 4, 6, 8 and 10 have the effective filing date of 15 December 2017.
	Claim 3 has the effective filing date of 14 December 2018. That is, provisional application 62/599,214 does not describe, explain, define or recite the limitation ‘intensity of light sufficient to support photosynthesis is greater than 50 μmol photosynthetically active radiation per square meter per second.’

Drawings
	The objection to the drawings received 28 May 2020, cited in the Non-Final Office Action mailed 25 March 2022, is withdrawn in view of Applicants' amendment received 25 June 2022.
A replacement drawing was received on 25 June 2022.  The drawing is accepted.
The drawings filed on 28 May 2020 and 25 June 2022 are accepted.

Specification
The objection to the specification, for failing to provide proper antecedent basis for the claimed subject matter, in the Non-Final Office Action mailed 25 March 2022, is withdrawn in view of Applicants' amendment received 25 June 2022, in which an amendment to the specification was filed.

Claim Objections
	The objection to Claim 1, in the Non-Final Office Action mailed 25 March 2022, is withdrawn in view of Applicants' amendment received 25 June 2022, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claim 5 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 25 March 2022, is withdrawn in view of Applicants’ amendment received 25 June 2022, in which the cited claim was canceled.

Claim Rejections - 35 U.S.C. § 102
The rejection of Claims 1-3, 5, 6, 8 and 10 under 35 U.S.C. §102(a)(1)/102(a)(2) as being anticipated by Bhatnagar et al., in the Non-Final Office Action mailed 25 March 2022, is withdrawn in view of Applicants' argument received 25 June 2022.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-4, 6, 8 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Bhatnagar et al. (U.S. Patent Application Publication No. 2012/0028338 A1) in view of Schmidt et al. ((2005) Biotechnol. Bioeng. 90(1): 77-84).
 [All references cited in the Non-Final Office Action mailed 25 March 2022.]
[This rejection cited in the Non-Final Office Action mailed 25 March 2022.]

Bhatnagar et al. addresses some of the limitations of claim 1, and the limitations of claims 2, 3, 6, 8 and 10.
	Regarding claims 1, 6 and 8, Bhatnagar et al. shows methods of generating an algal biomass, comprising: (a) forming an algal culture by combining: (i) a population of algal cells characterized as proliferating in a culture medium comprising an industry wastewater; (ii) a culture medium comprising an industry wastewater, where a  nutritional supplement increases the yield of alga culture compared to when the culture medium does not comprise the nutritional supplement, said nutritional supplement comprising an organic carbon source suitable for supporting the proliferation of a mixotrophic algal species; and (b) maintaining the algal culture under conditions suitable for the proliferation of the population of algal cells, thereby forming an algal biomass (pg. 1, para. [0007]). The populations of algae, either monoculture or mixed populations, are characterized as being able to proliferate on a medium comprising an industrial effluent wastewater, and further comprising an amount of city sewage that allows growth of the algae to preferably increase over the growth rate in the absence of the added sewage (pg. 5, para. [0046]). Fig. 7 shows the growth performance of mixotrophic algal strains in terms of biomass productivity in BG11 medium supplemented with lignocellulosic sugar hydrolysates (pg. 2, para. [0020] and Fig. 7 [Claim 1- A method of increasing algae biomass productivity, the method comprising: introducing a feedstock comprising a mixotrophic substrate to an algae culture] [Claim 6- the mixotrophic substrate comprises wastewater] [Claim 8- the algae is mixotrophic]).

	It is noted that Applicant describes the term ‘mixotrophic substrate’ as sugars, sugar alcohols, oligosaccharides, polysaccharides amino acids, and fatty acids. For example, D-glucose, D-mannose, D-galactose, D-fructose, L-sorbose, D-fucose, L-fucose, L-rhamnose, D-arabinose, L-arabinose, D-lyxose, D-ribose, D-xylose, L-xylose, D-mannitol, D-sorbitol, dulcitol, L-fucitol, adonitol, xylitol, L-arabitol, D-arbitol, glycerol, sucrose, oligosaccharides and polysaccharides with the aforementioned monomers, all amino acids, and acetate. In some aspects, "mixotrophic substrate" encompasses cellulosic sugars (originally-filed specification, pg. 6, para. [0020]).
Bhatnagar et al. shows the algal culture medium as containing cellulosic sugars.

Further regarding claim 1, and regarding claim 2, Bhatnagar et al. teaches that the terms ‘photobioreactor’, ‘photobioreactor apparatus’, or ‘reactor’ as used herein refer to an apparatus containing, or configured to contain, a liquid medium comprising at least one species of photosynthetic organism and having either a source of light capable of driving photosynthesis associated therewith, or having at least one surface at least a portion of which is partially transparent to light of a wavelength capable of driving photosynthesis (pg. 6, para. [0057] [Claim 1- the algae culture is exposed to light at an intensity sufficient to support photosynthesis]).
Certain photobioreactors for use herein comprise an enclosed bioreactor system
such as, but not limited to, a polybag, as contrasted with an open bioreactor, such as a pond or other open body of water, open tanks, open channels such as a raceway, and the like (pg. 6, para. [0057] [Claim 1- not providing supplemental O2 to the algae culture, wherein the algae culture is in a closed culture system] [Claim 2- further comprising not providing supplemental CO2 to the algae culture]). 
	
It is noted that the Applicant’s specification recites: “…the term ‘supplemental oxygen’ or ‘supplemental O2’ refers to any external source of oxygen and thus excludes oxygen produced by the organism from photosynthesis. In certain implementations, the requirement of not providing supplemental oxygen to an algae culture is satisfied by culturing the algae in a closed system… the term ‘supplemental carbon dioxide’ or ‘supplemental CO2’ refers to any external source of CO2. Accordingly, supplemental CO2 does not [sic] to the CO2 produced from cellular respiration. In certain implementations, the requirement of not providing supplemental CO2 to an algae culture is satisfied by culturing the algae in a closed system (spec., pg. 6, para. [0023] thru [0024]).
	That is, Bhatnagar et al. describes a closed culture system and/or a culture system which is not provided supplemental oxygen.

	Regarding claim 3, Bhatnagar et al. shows that an enrichment of algae isolated from carpet wastewater was carried out in BG 11 medium and was then maintained by frequent subculturing under 80-100 μmoles m-2 s-1 light intensity (pg. 10, para. [0103] [Claim 3- the intensity of light sufficient to support photosynthesis is greater than 50 μmol photosynthetically active radiation per square meter per second]).
	Regarding claim 10, the algal composition of the described disclosure comprises, but is not limited to, green algae (pg. 5, para. [0050] [Claim 10- the algae is red algae, green algae, or cyanobacteria]).

	Bhatnagar et al. further shows that Chlamydomonas globosa, with light + glucose (mixotrophy) gave about 10 times more biomass increase than
without glucose. Glucose in the dark resulted in about 3 times less growth than did glucose plus light conditions (Fig. 1) (pg. 11, para. [0109] and Fig. 1).
	That is, Bhatnagar et al. shows that biomass production was highest under mixotrophic growth conditions vs autotrophic and heterotrophic growth conditions, by way of addressing the limitations of claim 1.
	
Bhatnagar et al. does not exemplarily show: 1) the algae culture is in a closed culture system [Claim 1]; and does not show: 2) the stoichiometric oxygen supply of the algae culture is less than the stoichiometric carbon concentration introduced into the algae culture by the mixotrophic substrate in the feedstock as defined by the equation CO2 + H2O + PAR ↔ CH2O + O2 [Claim 4].

	Schmidt et al. provides information from which one of ordinary skill in the art would have expected that the method of increasing algae biomass productivity would have exhibited culture conditions in which the stoichiometric oxygen supply of the algae culture is less than the stoichiometric carbon concentration introduced into the algae culture by the mixotrophic substrate in the feedstock, by way of addressing the limitations of claim 4.
	Schmidt et al. shows experiments in which the mixotrophic algal strain Galdieria sulphuraria 074G is grown in medium supplemented with glucose, fructose, sucrose or sugar beet molasses in heterotrophic and mixotrophic conditions (pg. 78, column 1, para. 1 [nexus to Bhatnagar et al.] [culturing mixotrophic algae in medium supplemented with the organic carbon source sugar]). Heterotrophic batch cultures were carried out in conical flasks and wrapped in tinfoil and the bioreactor was placed in a metal cabinet to exclude light (pg. 78, column 1, para. 2 [nexus to Bhatnagar et al.] [closed culture system]).

	Compare to Applicant’s experiments using Galdieria sulphuraria, including strain 074G (originally-filed specification, pg. 13, para. [0038] and Fig. 4).

	Regarding claim 4, Schmidt et al. shows a study of the growth stoichiometry and kinetics in batch cultures under heterotrophic growth. As the concentration of biomass increased in batch cultures, the oxygen consumption also increased, leading to a gradual decrease of dissolved oxygen tension in the growth medium (pg. 81, column 1, para. 1-2). Cultures were maintained under constant light (30-50 µmol mol photons m-2 s-1) by sequential transfer into photo-autotroph batch cultures (= PAR) (pg. 78, column 1, para. 1).

	That is, in a closed heterotrophic system the stoichiometric oxygen supply of the algae culture is less than the stoichiometric carbon concentration introduced into the algae culture by the mixotrophic substrate in the feedstock as defined by the equation CO2 + H2O + PAR ↔ CH2O + O2. 
	It is noted that Bhatnagar et al. teaches that mixotrophic algae can simultaneously drive photoautotrophy and heterotrophy to utilize both inorganic (CO2) and organic carbon substrates (pg. 1, para. [0006]). That is, mixotrophic algae exhibit the characteristics of both autotrophic and heterotrophic growth.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of increasing algae biomass productivity, as shown by Bhatnagar et al., by propagating the algae in a closed culture system [Claim 1], because Bhatnagar et al. teaches that the described mixotrophic propagation of algae can take place in an enclosed system, such as a polybag, as contrasted with an open system (e.g., open tanks). Although it is not clear that the working examples in Bhatnagar et al. show closed culture systems, per se (e.g., in Example 3, test algae are propagated in aluminum foil-covered flasks with no supplemental O2 or CO2 provided (pg. 10, para. [0106] thru [0108])), it would have been obvious to one of ordinary skill in the art of mixtrophic algal cultivation that a closed system (e.g., the polybag or enclosed bioreactor, as taught by Bhatnagar et al.) could be used to increase algal biomass productivity. Bhatnagar et al. teaches that algae can utilize both inorganic (CO2) and organic substrates. That is, the fermentation of organic carbon sources by the algae (thereby, producing O2) could be controlled by altering the supply of said organic carbon sources, which would, in turn, ‘control’ the amount of CO2 consumed and O2 produced by the algae. This CO2 and O2 ‘control’ by manipulating carbon energy source introduction could only be performed in a closed system without supplemental O2 or CO2 being provided, especially in view of the teachings of Schmidt et al. (MPEP 2143 (I)(G)) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made that modification, because, as noted above, in order to control algal fermentation by organic carbon source alone so as to increase algal biomass, it would be necessary to conduct the fermentation (optimally) in a closed culture system without providing supplemental O2 and CO2.
It would have been further obvious to have introduced the feedstock comprising mixotrophic substrate into the algal culture system so that the stoichiometric oxygen supply of the algae culture is less than the stoichiometric carbon concentration introduced by said mixotrophic substrate [Claim 4], as shown by Schmidt et al., with a reasonable expectation of success. Schmidt et al. teaches that a decrease in dissolved oxygen tension in (closed system) batch cultures naturally results from an increase in carbon concentration (as an increase in the addition of a mixotrophic substrate), the latter of which, in turn, results in an increase in biomass which, in turn, results in an increase in oxygen consumption, which, in turn, results in a decrease in oxygen in the culture medium (MPEP 2143 (I)(G)). Schmidt et al. describes this stoichiometric phenomenon as attributable to heterotrophic growth, which is also the type of growth exhibited by mixotrophic algae, which exhibit both autotrophic and heterotrophic growth properties.
One of ordinary skill in the art would have been motivated to have made that modification, because one of ordinary skill in the art would understand from the information, taught by Schmidt et al., that a stoichiometric oxygen supply or level that is less than the stoichiometric carbon supply would indicate that the algae are actively utilizing the carbon sources in the supplied feedstock, and, therefore, are actively producing (more) biomass (MPEP 2144 (I)). That is, maintenance of this stoichiometric relationship in a photobioreactor would result in an increase in algae biomass productivity, as instantly claimed.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 8-11, filed 25 June 2022, with the reference of Bhatnagar et al. respect to the 35 U.S.C. §102(a)(1)/(a)(2) rejection, are, in part, persuasive. Applicant’s arguments with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are not persuasive.
The 35 U.S.C. §102(a)(1)/(a)(2) rejection has been withdrawn.

1. Applicant remarks (pg. 9, para. 1-2), with regard to the reference of Bhatnagar et al., that Bhatnagar does not describe a method of increasing algae biomass productivity where the method comprises not providing supplemental O2 to the algae culture, especially in a closed culture system. The present application's statement that "[i]n certain implementations, the requirement of not providing supplemental oxygen to an algae culture is satisfied by culturing the algae in a closed system" was interpreted to mean that Bhatnagar's disclosure of an "enclosed bioreactor system" in paragraph [0057] would amount to a teaching for not providing supplemental oxygen to an algae culture. An enclosed bioreactor system, however, is not the same as the closed culture system as required by currently amended claim 1. A closed system as described in the present application does not provide supplemental oxygen to the algae culture. An enclosed bioreactor system, such as polybag mentioned in paragraph [0057] of Bhatnagar, merely refers to a bioreactor system that keeps the algae culture separated from its surrounding environment, for example to minimize contamination or better control the culture parameters.
However, in response to Applicant, while a closed culture system customarily does refer to a system that is separated from its surrounding environment, and in which inputs into the system can be present and controlled, Applicant has acted as his/her own lexicographer by defining that the requirement of not providing supplemental oxygen to an algae culture is satisfied by culturing the algae in a closed system (originally-filed specification, pg. 6, para. [0023]). MPEP 2111.01 (IV)(A) states, in part: “Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999).” Closed systems are taught by Bhatnagar et al. In addition, as noted above, Bhatnagar et al. does not show providing supplemental O2 or supplemental CO2 to the algal culture system(s) in any of the described working examples (e.g., Bhatnagar et al., pg. 10, Example 3).

2. Applicant remarks (pg. 9, para. 3 thru pg. 10, para. 1) that just because the bioreactor system is sealed off from its surrounding environment does not mean that algae culture in the enclosed bioreactor system is not receiving supplemental oxygen. In fact, air or a mixture of air and CO2 is provided into a closed system to ensure sufficient circulation of the algae in culture (see, for example, Chapter 13 Sections 2.3 and 2.5 of Andersen, RA Algal culturing techniques, Elsevier/Academic Press: Burlington, Mass., 2005, hereinafter "Andersen", attached as Exhibit D). With regard to claim 2, provision of supplemental CO2 is the standard practice for all types of algae culture methods with the goal of increasing productivity of algae cultivation (see, for example, Chapter 13 Section 2.4 and Chapter 14 Section 5.4 of Anderson). Bhatnagar' s silence with respect to CO2 and O2 indicates to one skilled in the art that the culture methods described therein used standard practices at the time for CO2 and O2.
However, in response to Applicant, while it is understood that a bioreactor system sealed off from its surrounding environment does not mean that algae culture in the enclosed bioreactor system is not receiving oxygen, a closed system does not preclude that scenario, because deliberate deprivation of oxygen can only be effected in a closed culture system.
Typically, the step of not providing supplemental oxygen is “shown” by the lack of description that oxygen is being supplied. For example, Delente et al. (U.S. Patent No.: 5,151,347; Date of Patent: Sep. 29, 1992) (cited here)) shows a closed photobioreactor system in which supplemental oxygen (O2) is clearly not being provided, in view of the described sparging tubes showing provision of supplemental CO2 only (column 3, lines 28-32 and Fig. 1). However, Delente et al. does not literally state that supplemental oxygen is not being provided. In fact, Delente et al. shows removing molecular oxygen produced by photosynthesis (Delente et al., column 3, lines 4-9). Compare to Applicant’s working examples in which oxygen is also removed or purged from the algal culture system (originally-filed specification, pg. 14, para. [0042]).
Bhatnagar et al. shows in Example 3 that test algae were grown in flasks and provided glucose. The flasks were covered in foil to prevent light penetration and then incubated for 10 days. The experiment does not show the provision of supplemental O2 and CO2. Therefore, Bhatnagar et al.’s lack of explicit recitation of the phrases “not providing supplemental O2 or CO2 to the algal culture” (which Applicant interprets as ‘silence’) would indicate that supplemental O2 and CO2 were, in fact, not provided, in view of the omission of a description of spargers introducing a specific amount or concentration of oxygen and/or carbon dioxide to the closed culture system. In view of the fact that oxygen is produced during photosynthesis, one of ordinary skill in the art would understand that oxygen would not necessarily need to be supplied to an oxygen-producing system. Bhatnagar et al. only recites the term ‘oxygen’ once in the entire reference (i.e., in view of the use of algae to produce alkanes as pure hydrocarbons with no oxygen (Bhatnagar et al., pg. 8, para. [0079]). 

	3. Applicant remarks (pg. 10, para. 4 thru pg. 11, para. 1), with regard to the 103 rejection, that Bhatnagar fails to teach or suggest a method of increasing algae biomass productivity in a closed culture system that does not provide supplemental O2 to the algae culture. This deficiency is not remedied by Schmidt. Schmidt also contains no teaching or suggestion on culturing algae without providing supplemental O2 to the algae culture. The differences in not providing metabolic gases to the algae culture is not trivial. As explained in paragraph [0026], not providing supplemental O2 to the algae culture ensures the predominance of mixotrophic algae in the culture. As a result, the biomass product of the culture is increased along with its substrate yield (see, for example, paragraphs [0025] and [0035], Tables 2-4, and FIGs 4 and 5 of the specification as filed). The requirement of providing supplemental O2 as well as supplemental CO2 also simplifies the design of the photobioreactors and reduces costs of establishing and maintaining these algae cultures (see paragraph [0027] and [0032] of the specification as filed.
	However, in response to Applicant, Schmidt et al. was cited to show the relationship between a closed algal culture system and the stoichiometric balance between levels of O2 and CO2 in a closed system not supplemented with an external source of either gas. In addition, it is well known that mixotrophic algal growth, in general, results in greater biomass production than heterotrophic or autotrophic growth alone. For example, Wang et al. ((2014) Appl. Biochem. Biotechnol. 172: 3307-3329 (provided here)) teaches that the productivity of microalgal biomass in mixotrophy is generally much higher than that in photoautotrophy. With identical organic compound supply, some strains of microalgae can achieve a synergistic effect under well-controlled mixotrophic mode and can reach higher biomass productivities than in heterotrophic culture (pg. 3311, para. 3). That is, culturing algae using a mixotrophic substrate, as shown by Bhatnagar et al., would increase algal biomass productivity (per instant claim 1).

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651            

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631